593 F.2d 20
UNITED STATES of America, Plaintiff-Appellee,v.John HITCHMON, a/k/a John Ashanti, and Jessie Lee Fussell,Defendants-Appellants.
No. 77-5587.
United States Court of Appeals,Fifth Circuit.
March 26, 1979.

Steven G. Glucksman, Miami, Fla.  (Court-appointed), for Hitchmon.
Richard B. Marx, Miami, Fla.  (Court-appointed), for Fussell.
Jack V. Eskenazi, U.S. Atty., Miami, Fla., Katherine Winfree, T. George Gilinsky, James R. DiFonzo, Robert J. Erickson, Washington, D.C., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion January 5, 1979, 5 Cir., 1979, 587 F.2d 1357).
Before BROWN, Chief Judge, and COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.